Citation Nr: 0829407	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  02-15 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by an enlarged spleen, to include as a 
result of exposure to Agent Orange or other toxins.

2.  Entitlement to service connection for a chronic headache 
disability, to include as a result of exposure to Agent 
Orange or other toxins.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a result of exposure to Agent Orange 
or other toxins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.  The service department has verified that he 
served in the Republic of Vietnam from March 23, 1966 to 
August 23, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for an 
enlarged spleen, chronic headaches and chronic fatigue 
syndrome. 

In June 2005, the veteran testified at a video conference 
hearing before a Veterans Law Judge. A copy of the transcript 
of that hearing is of record.  A May 2008 letter was sent to 
the veteran, informing him that the Veterans Law Judge who 
presided at his hearing was no longer with the Board and that 
he had the option to testify at a hearing in front of the 
Veterans Law Judge who would decide his case.  38 C.F.R. 
§ 20.707, 20.717 (2007).  The veteran was given 30 days in 
which to respond to this notice.  Since the veteran has not 
responded, the Board will proceed with the appeal.

The issues of entitlement to service connection for chronic 
fatigue syndrome and headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

There is no competent medical evidence showing the veteran 
has a chronic disability manifested by an enlarged spleen 
that is related directly to service or to exposure to 
herbicides.


CONCLUSION OF LAW

A chronic disability manifested by an enlarged spleen was not 
incurred in, or aggravated by, active military service, nor 
may it be presumed to have been so incurred due to exposure 
to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, here, the presence of notice of 
this element is of no consequence since it is no longer 
required by law.   

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The RO sent the veteran 
a letter in April 2001 that fully addressed all notice 
elements, and then readjudicated the veteran's claim and 
issued a rating decision in July 2001.  The letter April 2001 
letter informed the appellant of what evidence was required 
to substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  As such, the Board 
finds the VA's duty to notify has been met.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although this 
notice was not provided until March 2008, such error was 
harmless given that service connection is being denied for 
the issue addressed in this decision, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
veteran's hearing transcript and lay statements have been 
associated with the record.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before a Veterans Law Judge.  The appellant was afforded a VA 
medical examination in September 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2007); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. 
Reg. 59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

Service treatment records reflect that the veteran was 
admitted to the hospital in December 1966 with chills, a high 
fever and headaches which had occurred more than twelve times 
since his return from Vietnam in August 1966.  An x-ray 
revealed radiographic confirmation of a splenomegaly.  The 
veteran was discharged in February 1967.  Service treatment 
records from his hospital stay reflect that the palpable 
splenomegalia present at admission were no longer 
demonstrable at the end of his first hospital week.  The 
veteran was asymptomatic when discharged from the hospital.  
He was diagnosed with malaria, anemia and a positive VDRL, 
which was secondary to his malaria and a biologically false 
positive.  The veteran's separation Report of Medical 
Examination and History did not reflect treatment for or a 
diagnosis of an enlarged spleen.  

Private post-service treatment records from March 1984 show 
that the veteran's abdomen had no masses and was soft and 
nontender.  A March 1990 VA medical records reflects that the 
veteran's abdomen was nontender with no hepatosplenomegaly.  
A February 1996 VA medical record shows that the veteran's 
abdominal examination was benign and his lavage was negative.

An August 1999 VA examination report shows that the examiner 
was not able to feel the veteran's spleen and that it was not 
enlarged on physical examination.  A September 1999 
ultrasound of the veteran's abdomen showed that the spleen 
was in the upper limits of normal size, at 12 centimeters in 
length.  A February 2003 VA examination shows that the 
veteran's abdomen was soft.  The examiner did not note an 
enlarged spleen.  

A March 2007 VA examination report shows that the examiner 
did not find an enlarged spleen upon examination.  The 
examiner noted that the veteran had reported an enlarged 
spleen in his claims file, but the examiner found no 
substantiating medical evidence.  

The Board finds that he veteran does not have a current 
diagnosis of a chronic disability manifested by an enlarged 
spleen.  In his Travel Board hearing, the veteran indicated 
he was not receiving treatment for any spleen problems.  
Service treatment records reflect that he had a palpable 
splenomegalia in December 1996, when he was admitted to the 
hospital, but that is was no longer demonstrable at the end 
of his first hospital week.  The veteran's separation Report 
of Medical Examination and History did not reflect treatment 
for or a diagnosis of an enlarged spleen.  None of the post-
service medical records reflect that the veteran had an 
enlarged spleen.  While a September 1999 ultrasound reflected 
that the spleen was in the upper limits of normal size, this 
was still considered within normal limits.  The March 2007 VA 
examiner did not find an enlarged spleen upon examination.  

The veteran has had confirmed service in Vietnam in 1966.  
Therefore, he meets the criteria for presumption of exposure 
to herbicides while serving in Vietnam.  Unfortunately, even 
if the veteran had a current diagnosis of a chronic 
disability manifested by an enlarged spleen, such a disorder 
is not on the list of disorders which would warrant service 
connection as a result of exposure to Agent Orange.  
Therefore, service connection on a presumptive basis is not 
warranted.

In addition to the presumption provisions for service 
connection due to exposure to herbicides, the Board has a 
duty to consider service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
However, as noted above, without medical evidence of a 
current disability, service connection is not warranted.  
Brammer, supra.  There is no evidence that the veteran 
currently has a chronic disability manifested by an enlarged 
spleen.

In terms of the veteran's statements that he has an enlarged 
spleen, as a layperson with no apparent medical expertise or 
training, he is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, service-connection for a 
chronic disability manifested by an enlarged spleen is denied 
as the evidence fails to establish that the veteran has a 
current spleen condition that is related to service or to 
herbicide exposure.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a chronic disability manifested by an 
enlarged spleen, to include as a result of exposure to Agent 
Orange or other toxins is denied.


REMAND

The veteran contends that he has chronic fatigue syndrome and 
chronic headaches that began in service and therefore should 
be service-connected.  In the alternative, he contends that 
these disorders are as a result of exposure to herbicides in 
service.  

Service treatment records show the veteran was hospitalized 
from December 30, 1966, to February 1, 1967, and was treated 
for a history of recurrent febrile illness characterized by 
one to two days of high fever, chills, and headaches that had 
occurred more than 12 times since his return from Vietnam in 
August 1966.  The final diagnoses included malaria and 
anemia.  

In terms of the veteran's claim for service connection for 
chronic fatigue syndrome, an August 1999 VA examination 
included a diagnosis of chronic fatigue syndrome of long 
standing, but provided no opinion as to whether the disorder 
was incurred in or as a result of active service.  A 
September 2006 VA examination report show's that the 
veteran's symptoms did not meet the VA criteria for chronic 
fatigue syndrome.  However, in a March 2007 addendum to this 
report, the same examiner suggested that the veteran be 
examined by a rheumatologist to determine whether the veteran 
has chronic fatigue syndrome.  There appears to be an entry 
dated in December 2007 for this examination, however, the 
examination report is not part of the record.  On remand, 
this examination report should be obtained and associated 
with the claims folder.  If the examination report cannot be 
found, the veteran should be afforded an examination, by an 
appropriate specialist, to determine whether the veteran has 
chronic fatigue syndrome and, if so, its etiology.

 In addition, the Board's August 2005 remand included 
instructions to provide the veteran with an examination for 
an opinion as to whether it was likely that he had a chronic 
headache disability that was incurred as a result of service, 
to include exposure to toxins, such as Agent Orange.  A 
September 2006 VA examination reflects that the veteran 
reported having migraine headaches since 1967 when he was in 
the service.  The examiner diagnosed migraines; however, the 
examiner did not provide an opinion as to whether these 
migraines are related to, or began during, active duty.  On 
remand, the veteran should be afforded another examination in 
order to obtain an opinion as to whether the veteran has a 
headache disorder, to include migraines that began in or was 
incurred in service. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the December 
2007 report of examination, if any, 
conducted by a rheumatologist to 
determine the etiology of the veteran's 
chronic fatigue syndrome.  If the report 
is not available, the AOJ should make 
arrangements for the veteran to be 
afforded a VA examination, by a 
rheumatologist to determine whether the 
veteran has chronic fatigue syndrome 
incurred in service.  He should also be 
afforded a neurological examination to 
determine whether a headache disorder, to 
include migraines, began during or was 
incurred in service.  All indicated tests 
or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand, and treatment 
records must be made available to the 
examiners for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

First, the rheumatologist should provide 
an opinion as to whether the veteran has 
a current diagnosis of chronic fatigue 
syndrome, and, if so, whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
chronic fatigue syndrome began in, was 
incurred during or is etiologically 
related to his active military service.  

Second, the neurological examiner should 
provide an opinion as to whether the 
veteran has a current diagnosis of a 
headache disorder, to include migraines 
and, if so, whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's headache 
disorder began in, was incurred during or 
is etiologically related to his active 
military service.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examinations without good cause 
may result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


